DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-21, in the reply filed on 5/20/2022 is acknowledged.

New claims 25-28 depend from claim 12 and are included with the election of Group II.

The claims of the non-elected Groups have been cancelled in the amendments dated 5/20/2022.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or a submitted IDS, they have not been considered.
Specification
The abstract of the disclosure is objected to because it exceeds the suggested word limit of 150 words and includes a typographical error in line 5, reciting “oligonucleotides comprise are cleavage site”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 14 is objected to because of the following informalities:  the claim recites “the receiving chamber” presumably in reference to “a sample receiving chamber” previously set forth in claim 12. It is suggested a single term consistently be used when referring to a particular claim element.
Appropriate correction is required.

Claim Interpretation
	Claim 18 further limits 17 by limiting the visual indication. The visual indication is a result of the enzyme and substrate combinations recited in claim 16. Thus, claim 18 is interpreted as limiting the enzyme and substrate combinations to those that produce at least one of the recited visual indications.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, the claim recites “the readout generation portion” starting in line 3. The recitation lacks proper antecedent basis. It is suggested the claim be amended to depend from claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 12-13, 19-21 and 26 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Smith (US 2011/0200983 A1).
Regarding claim 12, Smith teaches a device (Figs. 1-5 and 7) having the following structural features.
Smith teaches a first chamber having a sample receiving chamber that is above proximal membrane 336 and a collection chamber in the form of lysing and isolation chamber 300 that is below proximal membrane 336. See para. 103-104. The lysing and isolation chamber includes a solution in the form of reagents for lysing cells and reagents for cleaving and denaturing nucleic acids (para. 104).
Smith teaches a second chamber including a nucleic acid capture portion and a second solution in the form of recognition and amplification chamber 360 (para. 107). The recognition and amplification chamber 360 includes a solution having restriction endonucleases (para. 107).
Smith teaches seals or membranes that are pierced by needles allowing the contents between chambers to mix (para. 106 and 108).
Smith teaches the nucleic acid capture portion includes a plurality of single stranded probes having a first sequences that are complementary to a target sequence in a genomic nucleic acid of an infectious agent and includes one or more restriction sites for the restriction endonuclease (Fig. 1; para. 35-38 and 107). 
Regarding claim 13, Smith teaches the two above described chambers are in a single housing in the form of tube 322 (Fig. 7 and para. 103).
Claim 19 limits the fluid sample to a bodily fluid of a subject. The “fluid sample” is not a structural feature of the device of claim 12 and is interpreted as not limiting the structural features required by the claim.
Claim 19 limits the infectious agent to those recited in the Markush group included in the claim. The type of infectious agent is interpreted as limiting the structural features of the first sequence of the single stranded oligonucleotides that are complementary to a target sequence in a genomic nucleic acid of an infectious agent.
Regarding claim 19, Smith teaches the single stranded oligonucleotide probes are complementary to nucleic acids from viruses (para. 14, 146, 151, 155, 171).
Claim 20 limits the infectious agent to those recited in the Markush group included in the claim. The type of infectious agent is interpreted as limiting the structural features of the first sequence of the single stranded oligonucleotides that are complementary to a target sequence in a genomic nucleic acid of an infectious agent.
Regarding claim 20, Smith teaches the single stranded oligonucleotide probes are complementary to nucleic acids from viruses (para. 14, 146, 151, 155, 171).
Regarding claim 21, Smith teaches the restriction endonuclease is HaeIII, HinfI or TaqI (para. 58 and 60).
Regarding claim 26, Smith teaches the nucleic acid capture portion includes a plurality of readout molecules in the form of an amplifying restriction endonuclease that is attached to each of the single stranded oligonucleotide probe nucleic acids (Fig. 1; and para. 35).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2011/0200983 A1).
Claim 12 is anticipated by Smith. The claim is also rendered obvious as encompassing the embodiments of claims 25 and 27.
Regarding claims 12, 25 and 27, Smith teaches a device (Figs. 1-5 and 7) having the following structural features.
Smith teaches a first chamber having a sample receiving chamber that is above proximal membrane 336 and a collection chamber in the form of lysing and isolation chamber 300 that is below proximal membrane 336. See para. 103-104. The lysing and isolation chamber includes a solution in the form of reagents for lysing cells and reagents for cleaving and denaturing nucleic acids (para. 104).
Smith teaches a second chamber including a nucleic acid capture portion and a second solution in the form of recognition and amplification chamber 360 (para. 107). The recognition and amplification chamber 360 includes a solution having restriction endonucleases (para. 107).
Smith teaches seals or membranes that are pierced by needles allowing the contents between chambers to mix (para. 106 and 108).
Smith teaches the nucleic acid capture portion includes a plurality of single stranded probes having a first sequences that are complementary to a target sequence in a genomic nucleic acid of an infectious agent and includes one or more restriction sites for the restriction endonuclease (Fig. 1; para. 35-38 and 107). 
Regarding claim 25, Smith further teaches the inner bottom surface of the second chamber includes a readout generation portion in the form of reaction completion indicator 368 (Fig. 7; and para. 107).
It is noted that a “bottom” surface is not orientated relative to any other structural feature. Thus, simply changing the orientation of the device of Smith renders any surface, side, etc. as a “top”, “bottom”, “side” or “lateral” element of the device.
Smith does not specifically teach an inner side wall of the second chamber comprises the nucleic acid capture portion.  It is noted that “side” wall is not orientated relative to any other structural feature. Thus, simply the changing the orientation of the device of Smith renders any surface, side, etc. as a “top”, “bottom”, “side” or “lateral” element of the device.
Smith teaches the nucleic acid portion is immobilized on a surface as depicted in Fig. 1. It would have been prima facie obvious to the ordinary artisan that in the context of the Fig. 7, the nucleic acid portion would be placed on an inner surface, such as a “side wall”, of the recognition and amplification chamber 360.
Regarding claim 27, Smith teaches the nucleic acid capture portion includes a plurality of readout molecules in the form of an enzymes that is attached to each of the single stranded oligonucleotide probe nucleic acids (Figs. 1 and 7; and para. 35, 107, and 109). The attachment is covalent in nature (para. 67).
Smith teaches a detection chamber 390 as a readout generation portion comprising a substrate for an enzyme such as HRP (para. 109; and Fig. 7).
It would have been prima facie obvious to the ordinary artisan to have considered the recognition and amplification chamber 360 and detection chamber 390 as making up a larger composite chamber having two distinct subparts.

Claims 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2011/0200983 A1) in view of Zhan (US 2019/0200966 A1).
Claim 12 is anticipated by Smith. The claim is also rendered obvious as encompassing the embodiments of claims 14-15.
Regarding claims 12 and 14-15, Smith teaches a device (Figs. 1-5 and 7) having the following structural features.
Smith teaches a first chamber having a sample receiving chamber that is above proximal membrane 336 and a collection chamber in the form of lysing and isolation chamber 300 that is below proximal membrane 336. See para. 103-104. The lysing and isolation chamber includes a solution in the form of reagents for lysing cells and reagents for cleaving and denaturing nucleic acids (para. 104).
Smith teaches a second chamber including a nucleic acid capture portion and a second solution in the form of recognition and amplification chamber 360 (para. 107). The recognition and amplification chamber 360 includes a solution having restriction endonucleases (para. 107).
Smith teaches seals or membranes that are pierced by needles allowing the contents between chambers to mix (para. 106 and 108).
Smith teaches the nucleic acid capture portion includes a plurality of single stranded probes having a first sequences that are complementary to a target sequence in a genomic nucleic acid of an infectious agent and includes one or more restriction sites for the restriction endonuclease (Fig. 1; para. 35-38 and 107). 
Smith does not specifically teach the elements of claims 14 and 15.
However, Zhan describes the structure of a collection device for collecting saliva, which is a sample of interest to Smith (para. 6 and 24).
Regarding claims 14-15, Zhan teaches a receiving chamber that has an inverted conical frustum shaper with a first base diameter defined by element 1111 of Fig. 1 and a second base diameter defined by element 11 of Fig. 1. The center of the two base diameters are offset relative to one another as depicted in Figs. 1, 5, 10 and 14. The center of the second base aligns with the center of a collection tube but not with the center of the first base as depicted in Figs. 1, 5, 10 and 14.
It would have been prima facie obvious to the ordinary artisan at the time of filing to have modified the device of Smith by replacing the cap elements 312, 314, 316, 318, 324 and 326 with the saliva receiving chamber of Zhan such that the device is able to collect saliva. One would have been motivated to make the modification because Zhan teaches that the shape of the receiving chamber conforms more to the prolife of the mouth of the collected person and the collection port better attaches to the mouth of the collected person (para. 91). Zhan further teaches the design improves the operational comfort of the collector and effectively prevents the outflow of the saliva via the collection port (para. 91). The modification has a reasonable expectation of success as it simply incorporates a saliva collecting structural feature to a device to be used with the collection of saliva.

Conclusion
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634